The defendants in error have raised the following questions:
(1) That the act commonly referred to as the "Enforcing Act" (Sess. Laws 1907-08, pp. 594-614, c. 69) is repugnant to section 57, art. 5, Const., which provides that "every act of the Legislature shall embrace but one subject, which shall clearly be expressed in the title," in that the part of the said act relating to the publication of liquor advertisements, etc., does not come clearly within the title.
(2) That the statute having created a crime unknown to the common law, the remedy prescribed by statute for its enforcement is exclusive, and that neither common-law nor equitable remedies can be invoked for such enforcement.
(3) That the writ of injunction is not a proper remedy in this case.
(4) That the defendants may not be prevented from publishing liquor advertisements in newspapers in another state for the lawful sale, etc., of liquors within such state and causing such papers to be transmitted through the United States mails to subscribers in this state.
(5) That where the defendants publish newspapers without the state containing such advertisements and transmit them by *Page 190 
mail or express into this state to be sold at or delivered from newspaper stands, or by carriers, neither such newspaper companies, nor the agents or employees thereof within the state, can be punished or prevented from selling or delivering such papers.
In the case of State ex rel. West, Attorney General, v. StateCapital Company, 24 Okla. 252, 103 P. 1021, it was held that the publishing of advertisements for the sale or soliciting the purchase of spirituous, vinous, fermented, or malt liquors by a newspaper published within the state may not be restrained by means of injunction, but that a criminal prosecution would lie for such infraction. The foregoing rule necessitates the affirmance of the judgment of the lower court in this case. The defendant in error, however, has briefed all the questions raised, and, the Attorney General having failed to file any brief in this case, we decline to pass on the other questions raised.
The judgment of the lower court is affirmed.
All the Justices concur.